People v Cummings (2021 NY Slip Op 07552)





People v Cummings


2021 NY Slip Op 07552


Decided on December 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
ANGELA G. IANNACCI
WILLIAM G. FORD, JJ.


2016-06547
2021-01653

[*1]The People of the State of New York, respondent,
vKaheem Cummings, appellant. (Ind. Nos. 91/15, 96/15) 


William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.
Yasmin Daley Duncan, Brooklyn, NY, for appellant.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Dutchess County (Craig Stephen Brown, J.), both rendered May 18, 2016, convicting him of robbery in the first degree under Indictment No. 91/15, and murder in the second degree under Indictment No. 96/15, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
Contrary to the defendant's contention, the sentences imposed were not excessive (see People v Suitte , 90 AD2d 80).
RIVERA, J.P., MALTESE, IANNACCI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court